Citation Nr: 1626098	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-10 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to VA nonservice-connected pension benefits.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy from November 20, 1979 to December 31, 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision by the Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction has since transferred to the Indianapolis, Indiana Regional Office. 

The Veteran testified before the undersigned Veterans Law Judge at an April 2016 videoconference hearing.  A copy of the transcript is associated with the file.


FINDINGS OF FACT

The Veteran did not have active service during a recognized period of war.


CONCLUSION OF LAW

The basic eligibility criteria for nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 1521(a), (j), 5107(a) (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159; 3.326(a).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
Here, the Board decides a claim for nonservice-connected pension on the basis that the legal criteria for basic eligibility for pension benefits have clearly not been met, inasmuch as the appellant did not have qualifying service during a period of wartime.  There is no factual issue to resolve, or further case development which would be helpful in deciding this issue.  Where the outcome of the case is governed by applicable law, without need for further factual inquiry, the VCAA has been held inapplicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002).  See also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed). 

In any event, in the September 2013 notification letter denying entitlement to nonservice-connected pension, the appellant was informed of the requirements governing entitlement to pension benefits, and the claim was subsequently readjudicated in an April 2014 statement of the case. 

In April 2016, the appellant testified at a hearing before the undersigned Veterans Law Judge.  The record reflects that at this hearing the undersigned Veterans Law Judge clarified the issue and explained the concept of nonservice-connected pension.  The Veterans Law Judge set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  These actions supplement VCAA and comply with 38 C.F.R. § 3.103.

The appellant has been provided the opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  The Board finds that there is sufficient evidence to make a determination in this case, and the appellant is not prejudiced by a decision at this time.

II. Eligibility for VA Pension Benefits

The appellant seeks non-service connected VA pension benefits.  Pension is a benefit payable by VA to veterans of a period of war who meet the service requirements prescribed in 38 U.S.C.A. § 1521(j)  because of a disability, or to survivors of such veterans.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  Basic entitlement exists if (i) the veteran served in the active military, naval or air service for 90 days or more during a period of war; (ii) is permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct; and (iii) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. § 3.3(a).

With regard to the necessary service requirements in particular, a veteran meets this condition if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a). 

The Veteran does not meet the basic eligibility requirements for receipt of nonservice-connected pension, due to the absence of having had service during a recognized period of war.  The Veteran's DD Form 214 reflects service from November 20, 1979 to December 31, 1979 (42 days) before being released from the United States Navy.  Pursuant to regulation, the Vietnam era is recognized as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period.  The period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2.  Pursuant to regulation, the Persian Gulf War era began on August 2, 1990.

The Veteran's DD-214 reflects that he had no service during a designated period of war.  The Veteran has not stated, or provided additional evidence, that he served during a period of war.  Consequently, the prerequisite of service during a recognized period of war is not met. 

Accordingly, for the above reasons, the claim for basic eligibility to receive nonservice-connected pension is being denied as the Veteran does not have qualifying service.  Where, as here, the law and not the evidence is dispositive, the claim should be denied because of the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As the appellant is ineligible for VA nonservice-connected pension benefits, entitlement to VA nonservice-connected pension benefits is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


